Habeas corpus relief is not available to the petitioner because he has failed to establish that the granting of the writ would result in his immediate release (see, People ex rel. Kaplan v Commissioner of Correction of City of N. Y., 60 NY2d 648; People ex rel. DeFlumer v Strack, 212 AD2d 555).
In any event, a writ of habeas corpus is not generally available to raise issues that should have been raised on direct appeal (see, People ex rel. Batista v Walker, 198 AD2d 865; People ex rel. Grady v LeFevre, 152 AD2d 850). Sullivan, J. P., Joy, Krausman and McGinity, JJ., concur.